Citation Nr: 1626716	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a recurrent respiratory disorder to include sinusitis and allergic rhinitis.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from September 1981 to August 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) which, in pertinent part, denied service connection for a sinus disorder.  In December 2015, the Board remanded the issue of service connection for a sinus disorder to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

Recurrent sinusitis and allergic rhinitis were initially manifested during active service.  


CONCLUSION OF LAW

The criteria for service connection for recurrent sinusitis and allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for recurrent sinusitis and allergic rhinitis.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


II.  Service Connection for a Recurrent Respiratory Disorder

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's service treatment records reflect that she was diagnosed with and treated for recurrent sinusitis and allergic rhinitis on numerous occasions.  A November 1985 treatment record states that the Veteran presented a one week history of upper respiratory infection symptoms and exhibited right maxillary sinus sensitivity.  An assessment of acute sinusitis with secondary neuralgia was advanced.  A June 1986 treatment record conveys that the Veteran exhibited right maxillary sinus tenderness.  An assessment of sinusitis was advanced.  A June 1986 sinus X-ray study notes that the Veteran had a history of sinusitis.   A March 1987 treatment record states that the Veteran had a history of "presumptive sinusitis."  A November 1987 treatment record reports that the Veteran complained of upper respiratory symptoms.  An assessment of rhinitis was advanced.  A December 1991 treatment record notes that the Veteran complained of worsening sinus pain and headaches.  An assessment of sinusitis was advanced.  An October 1992 treatment record states that the Veteran complained of upper respiratory symptoms.  An assessment of sinusitis was advanced.  

A March 1998 private treatment record states that the Veteran complained of headaches.  An impression of a "history of headache in eyes attributed to sinus on occasion" was advanced.  

A June 2003 VA treatment record states that the Veteran had "sinus allergies on medication."  An assessment of allergic rhinitis was advanced.  

The report of a May 2012 VA sinus examination states that the Veteran had a history of both chronic sinusitis and allergic rhinitis.  A contemporaneous sinus X-ray study revealed findings consistent with maxillary sinus disease.  The Veteran was diagnosed with allergic rhinitis.  The examiner commented that there was "no evidence of sinusitis found on clinical examination or [computerized tomography] sinus study."  

The report of a May 2012 VA diabetes mellitus examination relates that the Veteran had a history of sinusitis and rhinitis.  

A January 2016 addendum to the May 2012 VA sinus examination report advances that: "the Veteran does currently have mild allergic rhinitis;" "the Veteran does not meet criteria for chronic sinusitis although he (sic) does have intermittent episodes of acute sinusitis, which may have been viral;" and "I could not find documentation of the Veteran being diagnosed or treated for chronic allergic rhinitis in the STR."  

The Veteran was diagnosed with recurrent sinusitis and allergic rhinitis both during active service and following service separation.  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's recurrent sinusitis and allergic rhinitis originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for recurrent sinusitis and allergic rhinitis is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent sinusitis and allergic rhinitis is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


